Exhibit 10.13

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER

This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER, dated as of December 8,
2010 (this “Amendment”), is made by and among INTEGRAL SYSTEMS, INC., Maryland
corporation (the “Borrower”), EACH LENDER PARTY HERETO, EACH OF THE UNDERSIGNED
GUARANTORS and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer.

RECITALS:

WHEREAS, the Borrower, the Administrative Agent and the lenders party thereto
(collectively, the “Lenders” and individually, a “Lender”) have entered into
that certain Credit Agreement dated as of March 5, 2010 (as hereby amended and
as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”), pursuant to which the Lenders
have made available to the Borrower a revolving credit facility with a letter of
credit and a swing line loan subfacility; capitalized terms used in this
Amendment not otherwise defined herein shall have the definitions set forth in
the Credit Agreement; and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain terms of the Credit Agreement, and the
Administrative Agent and the Lenders party hereto are willing to effect such
amendments upon the terms and conditions contained in this Amendment, including
but not limited to reducing the Commitments ratably among the Lenders to
$44,000,000; and

WHEREAS, the Borrower has requested that certain financial covenants and any
Default or Event of Default related to such financial covenants be waived
effective as of the date hereof, in the manner set forth herein, and the
Administrative Agent and the Lenders party hereto are willing to effect such
waivers upon the terms and conditions contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

1. Waivers. Subject to the terms and conditions set forth herein, and in
reliance upon the representations and warranties of the Borrower made herein,
the Administrative Agent and the Lenders signatory hereto hereby permanently
waive (i) the requirement that the Borrower comply with (A) Section 7.11(a) for
any date subsequent to the fiscal quarter ended June 25, 2010 through and
including the date of effectiveness hereof, and (B) Sections 7.11 (b) and (c) of
the Credit Agreement for the period beginning on September 22, 2010 through and
including the date of effectiveness hereof and (ii) any Default or Event of
Default having occurred or to occur directly as a result of a breach of
Section 7.11(a), (b) or (c) of the Credit Agreement for or during any such
periods.

The waivers set forth in this Section 1 are limited to the extent specifically
set forth above and shall in no way serve to waive compliance with Section 7.11
of the Credit Agreement for any other periods or to waive any other terms,
covenants or provisions of the Credit Agreement

 

1



--------------------------------------------------------------------------------

or any other Loan Document, or any obligations of the Borrower, other than as
expressly set forth above. The Borrower hereby consents, acknowledges and agrees
to the waivers set forth herein and hereby confirms and ratifies in all respects
the Credit Agreement as amended hereby and the enforceability of such Credit
Agreement against the Borrower in accordance with its terms.

2. Amendment to Credit Agreement. Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 3, the Credit Agreement is hereby
amended, effective as of the date hereof, as follows:

 

  (a) Section 1.01 of the Credit Agreement is hereby amended as follows:

 

  (i) The following definition of “Account” or “Accounts” is added to
Section 1.01 in the appropriate alphabetical order:

“Account” or “Accounts” has the meaning set forth in the UCC.

 

  (ii) The following definition of “Account Debtor” is added to Section 1.01 in
the appropriate alphabetical order:

“Account Debtor” means the named account debtor on an Account.

 

  (iii) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence to the end of the
second paragraph of such definition.

“Notwithstanding anything herein to the contrary, the Applicable Rate in effect
from September 21, 2010 through the first Business Day following delivery of the
audited financial statements for the fiscal year ending September 30, 2011 shall
be 5.00% for Eurodollar Rate Loans and Letter of Credit Fees and 4.00% for Base
Rate Loans.”

 

  (iv) The following definition of “Consolidated Asset Coverage Ratio” is added
to Section 1.01 in the appropriate alphabetical order:

“Consolidated Asset Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries, on a consolidated basis, on any date of measurement, the ratio of
(a) the sum of (i) Eligible Billed Accounts plus (ii) 35% of Eligible Unbilled
Accounts less the Rate Variance Amount to (b) the Outstanding Amount on such
measurement date.

 

  (v) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest

 

2



--------------------------------------------------------------------------------

Charges for such period, (ii) the provision for Federal, state, local and
foreign income and franchise taxes payable by the Borrower and its Subsidiaries
for such period, (iii) depreciation and amortization expense, (iv) other
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(v) non-cash compensation charges during such period associated with any stock
options, restricted stock or other equity instruments and (vi) for any of the
four-quarter periods listed below, the amount of any non-cash write-down
associated with the subleasing of the Borrower’s vacated Lanham, Maryland
locations for such four-quarter period not to exceed the amount set forth below
opposite such period; and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income and franchise tax credits of the Borrower and its Subsidiaries for such
period and (ii) all items increasing Consolidated Net Income for such period
which do not represent a cash item in such period or any future period; provided
that, notwithstanding the foregoing, for purposes of calculating Consolidated
EBITDA to determine compliance with Section 7.11(b) for any four-quarter period
that includes the fiscal quarter ended on or around December 31, 2009,
Consolidated EBITDA for such fiscal quarter ended on or around December 31, 2009
shall be deemed to be equal to $4,733,000; provided further, that,
notwithstanding the foregoing, for purposes of calculating Consolidated EBITDA
to determine compliance with Section 7.11(b) for the fiscal quarter ending or
about March 31, 2010, Consolidated EBITDA for such fiscal quarter shall be
calculated by adding the actual results of operation of Target for the period
from January 1, 2010 through the Closing Date to the actual results of operation
for the Borrower and its Subsidiaries for such period.

 

Four-quarter period ending on or around:

   Maximum non-cash write downs
associated with Lanham,  Maryland
locations:  

September 24, 2010

   $ 3,900,000   

December 31, 2010

   $ 3,900,000   

April 1, 2011

   $ 2,800,000   

July 1, 2011

   $ 2,800,000   

 

3



--------------------------------------------------------------------------------

 

  (vi) The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended in its entirety to read as follows:

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for the four-quarter period ending on the date of
computation thereof, the ratio of (a) (i) Consolidated EBITDA, plus (ii) rentals
payable under leases of real or personal, or mixed, property in cash during such
period, less (iii) the sum of (A) the aggregate amount of Federal, state, local
and foreign income and franchise taxes paid in cash and (B) non-financed capital
expenditures incurred in connection with normal replacement and maintenance
which are properly charged to current operations (which amount shall not be less
than $4,000,000 for any such four-quarter period) to (b) the sum of
(i) Consolidated Interest Charges payable in cash during such period,
(ii) rentals payable under leases of real or personal, or mixed, property in
cash during such period, (iii) the current portion of long-term debt (including
the principal component of any payments in respect of Capitalized Leases) and
(iv) any “earnout “ or similar payments paid in cash during such period.

 

  (vii) The definition of “Consolidated Liquidity Ratio” is hereby deleted in
its entirety.

 

  (viii) The following definition of “Eligible Billed Account” is added to
Section 1.01 in the appropriate alphabetical order:

“Eligible Billed Account” means, at any date of determination, subject to
modification by the Administrative Agent pursuant to Section 1.07, the face
value of each Account which is bona fide, non-contingent, existing obligation of
the Account Debtor actually and absolutely owing to the Borrower or any
Subsidiary and arising from the sale and delivery of merchandise or the
rendering of services to the Account Debtor in the ordinary course of the
Borrower’s or any of its Subsidiaries’ business for which the Account Debtor has
been billed and which such Account satisfies and continues to satisfy the
following requirements:

 

  (a) The Account does not arise out of transactions with an employee, officer,
agent, director, stockholder or other affiliate of the Borrower or any
Subsidiary;

 

  (b) The Account is evidenced by an invoice and has not remained unpaid for a
period exceeding ninety (90) days or more beyond the invoice date of the
invoice;

 

  (c) The Account is not due from an Account Debtor whose debt on Accounts that
are unpaid ninety (90) days or more after the invoice date of the respective
invoices exceeds fifty percent (50%) of such Account Debtor’s total debt to the
Borrower and its Subsidiaries;

 

4



--------------------------------------------------------------------------------

 

  (d) The Account is a valid, legally enforceable obligation of the Account
Debtor and no offset (including, without limitation, discounts, advertising
allowances, counterclaims or contra accounts) or other defense on the part of
such Account Debtor or any claim on the part of such Account Debtor denying
liability thereunder has been asserted; provided, however, that if the Account
is subject to any such offset, defense or claim, or any inventory related
thereto has been returned, such account shall not be an Eligible Billed Account
only to the extent of the maximum amount of such offset, defense, claim or
return, and the balance of such Account, if it otherwise represents a valid,
uncontested and legally enforceable obligation of the Account Debtor and meets
all of the other criteria for eligibility set forth herein, shall be considered
an Eligible Billed Account;

 

  (e) The Account Debtor is not the subject of any bankruptcy or insolvency
proceeding of any kind;

 

  (f) If the Account Debtor is located outside of the United States, the Account
(x) is payable in the full amount of the face value of the Account in United
States Dollars and is supported by an irrevocable letter of credit issued by a
United States financial institution, satisfactory to the Administrative Agent in
its reasonable discretion, or (y) is credit guaranteed in full by a Foreign
Credit Insurance Association insurance policy or such similar policy reasonably
acceptable to the Administrative Agent;

 

  (g) The services have been performed or the subject merchandise has been
shipped or delivered on open Account to the Account Debtor on an absolute sale
basis and not on a bill-and-hold, consignment, on approval or subject to any
other repurchase or return agreement and no material part of the subject goods
has been returned;

 

  (h) Other than pursuant to the Collateral Documents, the Account is not
subject to any Lien or security interest whatsoever;

 

  (i) The Account is not evidenced by chattel paper or an instrument of any
kind; and

 

  (j) The Account has not been turned over to any person that is not a
Subsidiary or Affiliate of the Borrower for collection.

 

  (ix) The following definition of “Eligible Unbilled Account” is added to
Section 1.01 in the appropriate alphabetical order:

“Eligible Unbilled Account” means, at any date of determination, subject to
modification by the Administrative Agent pursuant to Section 1.07, the face
value of each Account which would be an Eligible Billed Account, but for the
fact such Account has not been invoiced as a result of normal frequency of
billing under the particular contract.

 

5



--------------------------------------------------------------------------------

 

  (x) The following definition of “Rate Variance Amount” is added to
Section 1.01 in the appropriate alphabetical order:

“Rate Variance Amount” means an amount equal to $4,900,000 or such other amount
as may be mutually agreed upon from time to time by the Borrower and the
Required Lenders.

 

  (b) Section 1.07 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

  1.07 Calculation of Consolidated Asset Coverage Ratio. The calculation of the
Consolidated Asset Coverage Ratio shall be determined and computed to avoid
duplication or multiple inclusion of any item. The Administrative Agent may,
with the agreement of the Borrower (which agreement shall only be required so
long as no Default or Event of Default has occurred and is continuing, and in
any event, which shall not be unreasonably withheld), make such adjustments or
corrections to any Compliance Certificate or other calculation of Consolidated
Asset Coverage Ratio as the Administrative Agent may determine in good faith is
necessary or appropriate to determine and compute the Consolidated Asset
Coverage Ratio in accordance with the intent of this Agreement, and any such
determination will be binding on the Borrower. Furthermore, the Administrative
Agent may, with the agreement of the Borrower (which agreement shall only be
required so long as no Default or Event of Default has occurred and is
continuing, and in any event, which shall not be unreasonably withheld), exclude
from the calculation of the Consolidated Asset Coverage Ratio, or require the
Borrower or the applicable Subsidiary to establish reserves with respect to,
accounts with respect to which the Administrative Agent has determined, in good
faith in its reasonable discretion in accordance with its internal credit
policies, that (a) collection is insecure or (b) is not likely to be paid by
reason of the Account Debtor’s financial inability to pay. The Administrative
Agent shall give the Borrower twenty (20) Business Days’ prior written notice of
any such adjustment or correction (a) in the eligibility criteria used to
determine the Consolidated Asset Coverage Ratio (including, without limitation,
the establishment of any reserves) and (b) to the methodology for calculating
the Consolidated Asset Coverage Ratio.

 

  (c) Section 6.01 of the Credit Agreement is hereby amended to add a new clause
(c) thereto to read as follows and existing clauses (c) and (d) to be
redesignated as clauses (d) and (e):

(c) as soon as available, but in any event within thirty (30) days following the
end of each calendar month, an internally-prepared balance sheet of the Borrower
and its Subsidiaries as of the end of such month and as of the fiscal year to
date, and the related statements of income or operations for such month and
portion of the Borrower’s fiscal year then ended and the related consolidated
statements of changes in shareholders’ equity and cash flows for the portion of
the Borrower’s fiscal year then ended.

 

6



--------------------------------------------------------------------------------

 

  (d) Section 7.11 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

7.11 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any period of four fiscal quarters of the
Borrower to be less than the ratio set forth below opposite such fiscal quarter:

 

Four Fiscal Quarters Ending On or Around

   Minimum Consolidated Fixed
Charge Coverage Ratio September 24, 2010 through April 1, 2011    1.20 to 1.00
July 1, 2011 and thereafter    1.50 to 1.00

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio at any time during the relevant period to be greater than the applicable
ratio set forth below opposite such period:

 

Relevant Period

   Maximum Consolidated
Total Leverage Ratio September 24, 2010 through December 30, 2010   
3.50 to 1.00 December 31, 2010 through June 30, 2011    3.60 to 1.00 July 1,
2011 and thereafter    2.50 to 1.00

(c) Consolidated Asset Coverage Ratio. Permit the Consolidated Asset Coverage
Ratio of the Borrower at any time during each period set forth below to be less
than or equal to the ratio set forth below opposite such period:

 

Relevant Period

   Minimum Asset
Coverage Ratio September 24, 2010 through December 31, 2010    1.00 to 1.00
January 1, 2011 through April 1, 2011    1.15 to 1.00 April 2, 2011 and
thereafter    1.25 to 1.00

 

  (e) Section 7.15 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

Capital Expenditures. Make or become legally obligated to make any expenditure
in respect of the purchase or other acquisition of any fixed or capital asset
(excluding normal replacements and maintenance which are

 

7



--------------------------------------------------------------------------------

properly charged to current operations), except for capital expenditures in the
ordinary course of business not exceeding, in the aggregate for the Borrower and
it Subsidiaries during each fiscal period set forth below, the amount set forth
opposite such fiscal period:

 

Fiscal Period

   Amount  

Fiscal Quarter ended September 24, 2010

   $ 3,000,000   

Fiscal Quarter ended December 31, 2010

   $ 2,600,000   

Fiscal Quarter ended April 1, 2011

   $ 2,200,000   

Fiscal Quarter ended July 1, 2011

   $ 1,900,000   

Fiscal Quarter ended September 30, 2011

   $ 1,400,000   

Fiscal Year ended September 28, 2012, and each Fiscal Year thereafter

   $ 8,000,000   

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, if any portion of any amount set forth above
for any fiscal quarter ending during the fiscal year ended September 30, 2011,
is not expended in such fiscal quarter, such portion may be carried over for
expenditure in any successive fiscal quarter ending during the fiscal year ended
September 30, 2011.

 

  (f) Schedule 2.01 to the Credit Agreement shall be deleted in its entirety and
replaced with the Schedule 2.01 set forth on Exhibit A hereto.

 

  (g) The Compliance Certificate set forth as Exhibit D to the Credit Agreement
shall be deleted in its entirety and replaced with the Compliance Certificate
set forth on Exhibit B hereto.

3. Effectiveness; Conditions Precedent. The effectiveness of this Amendment, the
waivers provided in Section 1 hereof and the amendment to the Credit Agreement
provided in Section 2 hereof are all subject to the satisfaction of each the
following conditions precedent:

(a) Receipt by the Administrative Agent of counterparts of this Amendment, duly
executed by the Borrower, the Administrative Agent and the Required Lenders;

(b) Receipt by the Administrative Agent of a Compliance Certificate signed by a
Responsible Officer of the Borrower for the fiscal year ended September 24, 2010
demonstrating that the Borrower is in pro forma compliance with Sections
7.11(a), (b) and (c) and Section 7.15 of the Credit Agreement after giving
effect to this Amendment;

(c) The Borrower shall have paid to the Administrative Agent for the account of
each Lender party hereto an amendment fee in an amount equal to 0.25% times such
Lender’s Commitment after giving effect hereto, which fees shall be deemed fully
earned and due on the effective date hereof and shall be nonrefundable;

 

8



--------------------------------------------------------------------------------

(d) Payment of (i) all out of pocket fees and expenses of counsel to the
Administrative Agent incurred on or before the date hereof in connection with
the revolving credit facility, including without limitation, those fees and
expenses related to the execution and delivery of this Amendment, to the extent
invoiced prior to the date hereof; and (ii) all other fees agreed to be paid;
and

(e) Such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders may reasonably require.

Upon satisfaction of the conditions set forth in this Section 3, this Amendment
shall be effective as of the date hereof.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by it in Article V of the Credit
Agreement are true and correct on and as of the date hereof after giving effect
to this Amendment, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date;

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and

(c) After giving effect hereto, no Default or Event of Default exists.

5. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise, except in writing and in accordance with
Section 10.01 of the Credit Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Credit Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.

7. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or electronic format (including
.pdf) shall be effective as delivery of a manually executed original counterpart
of this Amendment.

 

9



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.

11. Expenses. Without limiting the provisions of Section 10.04 of the Credit
Agreement, the Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable legal fees and expenses)
incurred before or after the date hereof by the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment.

12. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Loan Documents to which such Person is a party (including
without limitation the continuation of such Person’s payment and performance
obligations and the effectiveness and priority of any Liens granted thereunder,
in each case upon and after the effectiveness of this Amendment and the
amendments and waivers contemplated hereby) and the enforceability of such Loan
Documents against such Person in accordance with its terms.

13. Acknowledgement and Agreement. The parties hereto acknowledge and agree that
(i) the Borrower shall deliver promptly, and in any event within 30 days after
the date hereof, replacement share certificates, together with share transfer
forms signed in blank, evidencing 66% of the equity interests of Integral
Systems Europe Limited as registered with Companies House in the United Kingdom
as of the date of such delivery, (ii) that failure to deliver such replacement
share certificates, together with such share transfer forms in accordance with
clause (i) shall constitute a Default, and (iii) that no Default or Event of
Default has resulted or will result from any discrepancy in the correct number
of shares issued or registered with Companies House prior to the date hereof.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement and Waiver to be made, executed and delivered by their duly
authorized officers as of the day and year first above written.

 

BORROWER: INTEGRAL SYSTEMS, INC. By:  

/s/ Christopher Roberts

Name:   Christopher Roberts Title:   Chief Financial Officer

 

11



--------------------------------------------------------------------------------

 

GUARANTORS: AVTEC SYSTEMS, INC. LUMISTAR, INC. LVDM, INC. NEWPOINT TECHNOLOGIES,
INC. REAL TIME LOGIC, INC. SAT CORPORATION By:   /s/ Christopher Roberts

Name:   Christopher Roberts

Title:   Chief Financial Officer

 

CVG, INCORPORATED By:   /s/ Christopher Roberts

Name:   Christopher Roberts

Title:   Chief Financial Officer

 

12



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:  

/s/ George S. Carey

Name:  

George S. Carey

Title:  

Assistant Vice President

 

13



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:  

/s/ Monica Sevila

Name:  

Monica Sevila

Title:  

Senior Vice President

 

14



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a

Lender

By:  

Tracy Van Riper

Name:  

Tracy Van Riper

Title:  

Senior Vice President

 

15



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

By:  

Douglas T. Brown

Name:  

Douglas T. Brown

Title:  

Senior Vice President

 

16